TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00591-CV



                        Mary Riemann and Teresa Ringbom, Appellants

                                               v.

                   Norman John Weaner, II, and Dora Weaner, Appellees


    FROM THE DISTRICT COURT OF BLANCO COUNTY, 424TH JUDICIAL DISTRICT
        NO. CV06856, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants Mary Riemann and Teresa Ringbom have filed a motion to dismiss this

appeal with each party to pay their own costs, and they certify that appellees do not oppose the

motion. We grant the motion and dismiss the appeal with each party to pay their own costs. See

Tex. R. App. P. 42.1.



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Appellants’ Motion

Filed: September 11, 2013